DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on April 18, 2022 in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of a new ground of rejection necessitated by amendment.

Claim Rejections - 35 USC § 101
After further reviewed applicant’s arguments consistent with the original specification in light of the claims amendment filed on April 18, 2022, it is conceivable that the independent claims recite additional elements “automatically propagating, by the passenger service system, the one or more flight schedule records as training data through machine learning logic of the passenger service system to configure the machine learning logic to associate different aspects of flight schedules with different aspects of passenger preferences” that integrate the abstract idea into a practical application that render the independent claims eligible under 35 USC 101. Therefore, the 35 USC 101 rejection set forth in the last office action, mailed on January 21, 2022, has been withdrawn.

In light of the claimed amendment filed on April 18, 2022, the 35 USC 103 rejection set forth in the last office action, mailed on January 21, 2022 is moot. The 35 USC 103 rejection is modified in the rejection provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. the independent claims 1, 9 and 17 recite “different aspects of flight” and “different aspect of passenger”. It is unclear as what “different aspect of flight” and “different aspect of passenger” mean. What seem to be the different aspect of flight and the passenger.
Claims 2-8, 10-16 and 18-20 are rejected for incorporating the deficiency of their respective base claims by dependency.



Claim Objections
Claims 6 and 14 are objected to because of the following informalities: claims 6 and 14 recite “scanning the passenger as they board”. The term “they” is an acceptable claimed language. Only what is referred by “they” should set forth in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al., (hereinafter “Gardner”) US2002/0178034 in view of Jafri US 2016/0378874.
As to claim 1, Gardner automatically distributes travel services such as airline travel (see [0016]), the computer-implemented method comprising:
receiving, by a passenger service system and from a flight schedule database stored in an airline system that is in networked communication with the passenger service system, one or more flight schedule records that relate flight schedules selected by passengers and flight preference information associated with the passengers, wherein the airline system is configured to store flight schedule records to the flight schedule database responsive to scheduling of flights by passengers (see [0047], receiving from a booking channel, a flight schedule database, flight schedule information including passenger preferences);
subsequently receiving, by the passenger service system and from a user terminal, flight preference information specified by a user (see [0057], receiving traveler’s desired trip information);
determining, by the machine learning logic of a computer, one or more flight schedule records related to the flight preference information specified by the user (see [0087], flight preference information);
responsive to determining the one or more flight schedule records, communicating, by the passenger service system, flight schedules associated with the one or more flight schedule records to the user terminal (see [0092], flight schedule information);
receiving, from the user terminal, a booking indication associated with a particular flight schedule of the flight schedules (see [0059], and [0062]-[0063], receiving traveler booking information); and
updating, by the passenger service system, the training data to associate the particular flight schedule with the flight preference information specified by the user (see [0063], modifying the flight schedule based on the user preferences information).
However, Gardner does not explicitly disclose the claimed “automatically propagating, by the passenger service system, the one or more flight schedule records as training data through machine learning logic of the passenger service system to configure the machine learning logic to associate different aspects of flight schedules with different aspects of passenger preferences”
One the other hand, Jafri discloses “automatically propagating, by the passenger service system, the one or more flight schedule records as training data through machine learning logic of the passenger service system to configure the machine learning logic to associate different aspects of flight schedules with different aspects of passenger preferences” (artificial intelligence and machine learning to deliver optimal value to both the airlines and also to the consumers, which can respond to the consumer requests in real time, creating a package that will be attractive to the specific customer, see [0111]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gardner r to include a machine learning logic, in the same conventional manner as disclosed by Jafri in order to help refine the behavioral predictability and thereby helping the programs making decisions that mirror a user own behavior.

As to claim 2, the combination of Gardner and Jafri discloses the invention as claimed, In addition, Gardner discloses the computer-implemented method according to claim 1, wherein the flight schedule records specify an aircraft equipment type, wherein determining one or more flight schedule records related to the flight preference information specified by the user comprises determining, by the machine learning logic

As to claim 3, the combination of Gardner and Jafri discloses the invention as claimed, In addition, Gardner discloses the computer-implemented method according to claim 1, wherein the flight schedule records specify an aircraft crew experience level, wherein determining one or more flight schedule records related to the flight preference information specified by the user comprises determining, by the machine learning logic, one or more flight schedule records related to a preferred crew experience level specified in the flight preference information (see fig.3, trip level information which include the crew information).

As to claim 4, the combination of Gardner and Jafri discloses the invention as claimed, In addition, Gardner discloses the computer-implemented method according to claim 1, wherein the flight schedule records specify an aircraft passenger seating environment that further specifies types of passengers assigned to seats of aircraft, wherein searching the flight schedule database for one or more flight schedule records comprises searching, by the machine learning logic of the computer, flight schedule database for one or more flight schedule records related to a preferred passenger seating environment specified in the flight preference information (see [0070], traveler profile).

As to claim 7, the combination of Gardner and Jafri discloses the invention as claimed, In addition, Gardner discloses the computer-implemented method according to claim 1, wherein the flight schedule records specify aircraft predicted flight turbulence levels, wherein determining  one or more flight schedule records related to the flight preference information specified by the user comprises determining, by the machine learning logic of the computer, one or more flight schedule records related to a preferred flight turbulence level specified in the flight preference information (see fig.3, trip level information).



As to claim 8, the combination of Gardner and Jafri discloses the invention as claimed, In addition, Gardner discloses the computer-implemented method according to claim 1, further comprising: receiving, by the computer, an indication of an occurrence of a change associated with the particular flight schedule; responsive to receiving to the indication, searching, by machine learning logic of the computer, for a different flight schedule related to the flight preference information specified by the user (see [0074], flight schedule); responsive to locating the different flight schedule, communicating, by the computer, the different flight schedule to the user terminal associated with the user; receiving, from the user terminal, a further booking indication associated with the different flight schedule (see [0075]-[0076]); and updating the training data to associate the different flight schedule with the flight preference information specified by the user (see [0077]).

As to claims 9-12 and 15-16, claims 9-12 and 15-16 are system for performing the method of claims 1-4 and 7-8 above. They are rejected under the same rationale.

As to claims 17-20, claims 17-20 are non-transitory computer readable medium having stored therein instructions for executing the method of claims 1-4 and 7-8 above. They are rejected under the same rationale.

Allowable Subject Matter
Claims 5-6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the claimed features “wherein the preferred passenger seating environment of the flight preference information specifies a body type associated with the user; identifying, by the computer and based on the passenger seating environment, one or more available seats on aircraft associated with the one or more flight schedule records that accommodate passengers having the specified body type; and communicating, by the computer and to the user terminal, seat availability information that specifies the one or more available seats to the user terminal and associating passengers with seats of aircraft that are associated with the one or more flight schedule records; scanning the passengers as they board the aircraft to classify body types of the passengers; and updating the one or more flight schedule records to relate the seats of the aircraft with body types of the passengers assigned to the seats” would be allowable in the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040015605 (involved in providing an integrated representation of routes in a transport system is disclosed. The computer system comprises a multiplicity of connectable stations. Data is obtained from a plurality of transport providers. The computer system includes a processing unit, an interface unit for communication with the processing unit, and a memory unit. The computer system is configured to store a short term schedule of individual instances of the route legs each route leg corresponding to a directly connectable station pair. A route segment table, each route segment corresponding to an individual instance of said route legs, or combinations of individual instances of said route legs, is derived from the short term schedule.)
US 20040010578 (involved in providing an integrated representation of routes in a transport system is disclosed. The computer system comprises a multiplicity of connectable stations. Data is obtained from a plurality of transport providers. The computer system includes a processing unit, an interface unit for communication with the processing unit, and a memory unit. The computer system is configured to store a short term schedule of individual instances of the route legs each route leg corresponding to a directly connectable station pair. A route segment table, each route segment corresponding to an individual instance of said route legs, or combinations of individual instances of said route legs, is derived from the short term schedule.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 3, 2022